FICO vs. COLOMBA, MISC 20-000339

































 
 PIERA FICO, TRUSTEE OF MISSION REALTY TRUST, Plaintiff, v. GAETANO COLOMBA, Defendant
 MISC 20-000339 
 JANUARY 15, 2021
WORCESTER, ss.
SPEICHER, J.
JUDGMENT





  	This action commenced on August 19, 2020, as an action in which the plaintiff seeks to quiet title and seeks a declaratory judgment with respect to rights to registered land at 59 and 59A Walnut Street, Fitchburg, Worcester County (the "Property"). The case came before the court (Speicher, J.) on plaintiff's motion for summary judgment. In a decision of even date, the court has ALLOWED the plaintiff's motion for summary judgment and has determined that judgment shall enter for the plaintiff. In accordance with the court's decision, it is 




	ORDERED, ADJUDGED and DECLARED on Count I of the First Amended Complaint, making a claim for declaratory judgment, that the defendant Gaetano Colomba, and any others claiming rights by, through, or under him, do not have any right, title, or interest in the Property; and it is further 




	ORDERED and ADJUDGED on Count II of the First Amended Complaint, making a claim to quiet the plaintiff's title, judgment is hereby entered for the plaintiff, and the plaintiff is hereby declared to have good, clear, and marketable legal title to the Property free of any claim to right, title, or interest by the defendant Gaetano Colomba, and any others claiming rights by, through, or under him; and it is further 




	ORDERED and ADJUDGED that, pursuant to G. L. c. 185, § 112, the Notice of Adverse Claim registered with the Worcester County North Registry District of the Land Court as Document No. 11,961 on February 27, 2020 is hereby CANCELLED, and it is further 




	ORDERED that today's decision, and this Judgment issued pursuant thereto, dispose of this entire case; the court has adjudicated or dismissed all claims by all parties in this action and has not reserved decision on any claim or defense; and it is further 




	ORDERED that the court has not adjudicated the right, title, or interest, in and to the Property, of or as to any person or entity who (i) is not an individually-named party to this proceeding, or (ii) does not hold his, her, or its interest in said property by, through, or under an individually-named party to this proceeding; and it is further 




	ORDERED that after payment of all applicable fees, a certified copy of this Judgment may be registered with the Worcester County North Registry District of the Land Court with appropriate marginal references; and it is further 




	ORDERED that upon presentation of a certified copy of this Judgment to the assistant recorder of the Worcester County North Registry District of the Land Court, the assistant recorder shall CANCEL the said Notice of Adverse Claim and shall strike the Notice of Adverse Claim from the Memorandum of Encumbrances for Transfer Certificate of Title No. 1882. 





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.